
	

114 HR 4496 IH: FUNDS Act
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4496
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2016
			Mr. Schweikert introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that amounts collected by the Federal Government through legal settlements, fines, or
			 financial penalties shall be deposited in the general fund of the Treasury
			 for purposes of deficit reduction, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Funding Unpaid National Debt with Settlements Act or the FUNDS Act. 2.Use of legal settlement, fines, or financial penalties collected by the Federal Government to reduce the debt (a)In generalNotwithstanding any other provision of law, any covered funds shall be deposited in the general fund of the Treasury for purposes of deficit reduction.
 (b)Definition of covered fundsIn this section, the term covered funds means any civil penalty collected in a civil action brought by any Federal agency, any amounts received by a Federal agency in a settlement or consent decree entered in such an action, any fine levied in an administrative proceeding or pursuant to an agency rule, and any fine collected for any Federal criminal offense, but does not include any penalty or interest collected by the Internal Revenue Service under the Internal Revenue Code of 1986.
			
